Name: Commission Regulation (EEC) No 624/91 of 14 March 1991 amending Regulation (EEC) No 3817/90 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the eggs and poultrymeat sectors destined for Portugal
 Type: Regulation
 Subject Matter: animal product;  Europe;  trade policy
 Date Published: nan

 No L 68/28 Official Journal of the European Communities 15. 3 . 91 COMMISSION REGULATION (EEC) No 624/91 of 14 March 1991 amending Regulation (EEC) No 3817/90 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the eggs and poultrymeat sectors destined for Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down - the arrangements applying to trade in agricultural products between Spain and Portugal (3), as last amended by Regulation (EEC) No 3296/88 and in particular Article 13 thereof, Whereas Article 6 of Commission Regulation (EEC) No 3817/90 (4), as amended by Regulation (EEC) No 267/91 (*), lays down in Article 6 that STM licences and STM import licences shall be valid for 18 days from the actual date of issue ; Whereas, due to the insularity and remoteness of the regions of the Azores and Madeira it is appropriate to prolong the period of validity of STM licences and STM import licences for products put into circulation in the Azores and Madeira ; Whereas, due to the particular characteristics of chick production, it is also advisable to prolong the period of validity of STM licences and import licences for chicks ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat, HAS ADOPTED THIS REGULATION : Article 1 Article 6 of Regulation (EEC) No 3817/90 shall be replaced by the following : 'Article 6 STM licences as provided for in Article 1 of Regula ­ tion (EEC) No 569/86 and STM licences as provided for in Article 3 of the same Regulation shall be valid for 18 days from the actual date of issue for all products set out in the Annex except for products falling within subgroups 2(a) and 3(a), in accordance with Article 21 (2) of Regulation (EEC) No 3719/88 . However, STM licences and STM import licences shall be valid for 30 days if the products are put into circu ­ lation in Madeira, and 45 days if they are put into circulation in the Azores. For products falling within subgroups 2 (a) and 3 (a) of the Annex, licences shall be valid for 40 days for all of Portugal.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply equally to those STM licences and STM import licences delivered before its entry into force and in respect of which the period of validity has not expired . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106. (J) OJ No L 293, 27. 10 . 1988, p. 7. (3) OJ No L 367, 31 . 12. 1985, p . 7. (4) OJ No L 366, 29 . 12. 1990, p. 36. fa OJ No L 28, 2. 2. 1991 , p. 13 .